                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

GEORGE STOKES,                       No. 19-cv-21219 (NLH) (AMD)

             Plaintiff,

        v.                                    OPINION

B. O'NEIL, et al.,

             Defendants.


APPEARANCE:
George Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint under 42 U.S.C. § 1983 against Officer B. O’Neill,

Officer John Doe, and the Atlantic City Public Safety Building

for an illegal traffic stop that allegedly took place on July 8,

2017.    See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.




                                 1
For the reasons set forth below, the Court will dismiss the

Complaint without prejudice.     28 U.S.C. § 1915(e)(2)(b)(ii).

I.    BACKGROUND

      Plaintiff alleges that he was riding his new motorcycle on

July 8, 2017 in Atlantic City when Officers O’Neill and Doe

pulled him over.    ECF No. 1 at 2.    The officers alleged

Plaintiff was not wearing his helmet; Plaintiff states the

helmet was on his head.    Id.   The officers asked if Plaintiff

had a motorcycle license, and Plaintiff indicated he did not.

Id.   The officers subsequently searched Plaintiff.

      Plaintiff asks to be reimbursed for the cost of the

motorcycle and for unspecified financial damages.      Id. at 5.   He

also states the officers lied on their arresting reports.       Id.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.      This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.



                                   2
     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff raises claims of illegal search and seizure and

false arrest under the Fourth Amendment.   These claims are

barred by the statute of limitations.

     “Although the running of the statute of limitations is

ordinarily an affirmative defense, where that defense is obvious

from the face of the complaint and no development of the record

is necessary, a court may dismiss a time-barred complaint sua

sponte . . . for failure to state a claim.”    Ostuni v. Wa Wa’s

Mart, 532 F. App’x 110, 111–12 (3d Cir. 2013) (per curiam).

Section 1983 complaints are governed by New Jersey’s limitations

                                3
period for personal injury and must be brought within two years

of the claim’s accrual.    See Wilson v. Garcia, 471 U.S. 261, 276

(1985); Dique v. New Jersey State Police, 603 F.3d 181, 185 (3d

Cir. 2010).   “Under federal law, a cause of action accrues ‘when

the plaintiff knew or should have known of the injury upon which

the action is based.’”    Montanez v. Sec’y Pa. Dep’t of Corr.,

773 F.3d 472, 480 (3d Cir. 2014) (quoting Kach v. Hose, 589 F.3d

626, 634 (3d Cir. 2009)).

     Plaintiff’s illegal search and seizure claims, as well as

any false arrest claims, accrued on the date of the traffic

stop: July 8, 2017.   See Woodson v. Payton, 503 F. App’x 110,

112 (3d Cir. 2012) (holding statute of limitations began on date

when plaintiff “indisputably knew about the alleged faults of

search and seizure”); Singleton v. DA Philadelphia, 411 F. App'x

470, 472 (3d Cir. 2011) (noting claim for false arrest accrues

on date of arrest).   Plaintiff’s complaint was due on July 8,

2019 at the latest.   He did not submit his complaint until

December 2019.   ECF No. 1.

     The Court may toll, or extend, the statute of limitations

in the interests of justice.    Tolling is usually warranted in

when the state has “actively misled” a plaintiff as to the

existence of his cause of action, there are extraordinary

circumstances that prevented him from filing the claim, or he

filed the claim on time but in the wrong forum.    Omar v.

                                  4
Blackman, 590 F. App’x 162, 166 (3d Cir. 2014).    In the

interests of justice, the Court will dismiss the complaint

without prejudice and permit Plaintiff to file an argument in

favor of equitable tolling.

     Plaintiff has also failed to state a deprivation of

property claim based on the seizure of his motorcycle.      “In

order to determine whether an individual has been deprived of

his property without due process ‘it is necessary to ask what

process the State provided, and whether it was constitutionally

adequate.’”    Revell v. Port Auth. of New York, New Jersey, 598

F.3d 128, 138 (3d Cir. 2010) (quoting Zinermon v. Burch, 494

U.S. 113, 126 (1990)). “Although a pre-deprivation hearing is

generally required before a state seizes a person’s property,

‘[i]n some circumstances . . . the Court has held that a

statutory provision for a postdeprivation hearing, or a common-

law tort remedy for erroneous deprivation, satisfies due

process.’”    Id. (quoting Zinermon, 494 U.S. at 128 (alteration

and omission in original)).    Plaintiff “cannot prevail on his

due process claim if the state’s post-deprivation procedures,

including state tort remedies, are adequate.”    Id. at 139.

     Plaintiff alleges that his motorcycle was seized after he

was arrested.    New Jersey state law provides several different

procedures by which to either recover seized property, see,

e.g., N.J. Ct. R. 3:5–7(e) (motion for return of wrongfully

                                  5
seized property in criminal case); N.J. Ct. R. 4:61–1 (writ of

replevin), or a state tort action for the value of lost

property, see, e.g., N.J.S.A. § 59:1-1 et seq. (New Jersey Tort

Claims Act).   Plaintiff “has failed to explain why New Jersey’s

state procedures to recover . . . seized property, such as the

ability to move in the criminal action for return of his

property or the ability to file a separate action for a writ of

replevin, are insufficient.”   Revell, 598 F.3d at 139 (citing

State v. One 1986 Subaru, 576 A.2d 859 (N.J. 1990)).   See also

Zitter v. Petruccelli, 744 F. App'x 90, 95 (3d Cir. 2018)

(“Because Zitter has not shown that these post-deprivation

procedures are inadequate, his procedural due process claim

fails.”).

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   In the interests

of justice, Plaintiff may file arguments in favor of equitable

tolling and why any state post-deprivation procedures are

inadequate within 30 days of this Opinion and Order.   Failure to

file tolling arguments within the timeframe set by the Court

will result in the complaint being dismissed with prejudice.




                                 6
CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim.   An appropriate

order follows.



Dated: _February 20, 2020__         __s/ Noel L. Hillman________
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                7
